RENDERED: JANUARY 7, 2022; 10:00 A.M.
                 NOT TO BE PUBLISHED

          Commonwealth of Kentucky
                 Court of Appeals

                   NO. 2021-CA-0062-MR


ZAYER ANTONIO ADAMS                                APPELLANT


          APPEAL FROM CHRISTIAN CIRCUIT COURT
v.          HONORABLE ANDREW C. SELF, JUDGE
                  ACTION NO. 16-CR-00379


COMMONWEALTH OF KENTUCKY                            APPELLEE


AND


                   NO. 2021-CA-0064-MR


ZAYER ANTONIO ADAMS                                APPELLANT


          APPEAL FROM CHRISTIAN CIRCUIT COURT
v.          HONORABLE ANDREW C. SELF, JUDGE
                  ACTION NO. 16-CR-00235


COMMONWEALTH OF KENTUCKY                            APPELLEE
                                         OPINION
                                        AFFIRMING

                                       ** ** ** ** **

BEFORE: ACREE, JONES, AND K. THOMPSON, JUDGES.

JONES, JUDGE: Zayer Adams appeals from the Christian Circuit Court’s order

denying his motion to vacate his sentence pursuant to RCr1 11.42. After a

thorough review of the record, we affirm.

                                        I. BACKGROUND

                A thorough recitation of the facts of this case may be found in the

Kentucky Supreme Court’s unpublished opinion on Adams’s direct appeal. Adams

v. Commonwealth, No. 2016-SC-000627-MR, 2017 WL 6379489 (Ky. Dec. 14,

2017). Briefly stated, Adams was charged for severely beating his ex-wife,

Stephanie Shakoor, while holding her captive in her apartment on the morning of

February 4, 2016, and attempting to flee from the police after they arrived at the

apartment in response to a neighbor’s call. Id. at *1. Shakoor suffered numerous

injuries, including swelling, bruising, corneal abrasion, and fractures to the

maxillary bones and the bones adjacent to the sinus cavity; these latter injuries

resulted from Adams repeatedly kicking Shakoor in the face. Adams was

thereafter convicted at jury trial for second-degree assault, first-degree fleeing or

evading police, first-degree unlawful imprisonment, and being a first-degree

1
    Kentucky Rules of Criminal Procedure.


                                            -2-
persistent felony offender. Id. The jury recommended a sentence of fifteen years

for the assault conviction, to be served consecutively with a seven-year sentence

for unlawful imprisonment; however, the trial court imposed a concurrent sentence

of twenty years in order to comply with KRS2 532.110(1)(c). Id. The Kentucky

Supreme Court affirmed Adams’s judgment and sentence on direct appeal. Id. at

*5.

                Adams subsequently filed a pro se motion to vacate his conviction

under RCr 11.42, arguing he suffered ineffective assistance of counsel during his

trial. Adams specifically contended, inter alia, that trial counsel failed to

investigate his mental health issues in order to present mitigating evidence to the

jury during the penalty phase. (Record (R.) at 77.) The trial court appointed post-

conviction counsel to assist Adams and held an evidentiary hearing on July 7,

2020.

                During the evidentiary hearing, Adams’s trial counsel testified about

his prior knowledge of Adams’s mental health and about counsel’s preparation for

trial. He testified he was aware Adams had some mental health issues, and he had

investigated the matter by reviewing a recent district court case in which the

district court had found Adams competent following a psychological evaluation.

Trial counsel stated he wanted Adams to get an evaluation from the Kentucky


2
    Kentucky Revised Statutes.


                                           -3-
Correctional Psychiatric Center (KCPC), but Adams did not wish to pursue the

competency issue further. Additionally, trial counsel testified about how difficult

it was for him to investigate and prepare for the penalty phase of the trial because

Adams did not wish to discuss mitigation in general or to reveal information about

his childhood. Even so, trial counsel testified that he tried to contact Adams’s

mother in preparation for trial. The last known address trial counsel was able to

find for Adams’s mother was a homeless shelter, but he was unable to locate her

there.

               Next, Adams’s trial counsel testified about his preparation for trial

and the speed at which Adams’s case progressed. Trial counsel admitted that the

case moved very fast and that he would have preferred to have more time to

prepare for trial. He explained that Adams was insistent on moving things along

quickly and that Adams opposed trial counsel’s plans to ask the court for a

continuance.

               Adams also testified at the RCr 11.42 evidentiary hearing. He

asserted his mother had “a mental defect” and that he suffered from a similar

condition. He described his upbringing, his mental health medications, how he

was not able to read or write, and how his mother was not at his trial. Adams also

admitted he asked for a fast and speedy trial because he needed medical treatment

for an injury to his hand, though his testimony was unclear regarding how these



                                           -4-
two items were connected. In addition to his testimony, Adams submitted a

collective exhibit to the court containing documents dating from the early 1980s

from Pennyroyal Center, in which Adams was diagnosed as low-functioning and

suffering from attention deficit disorder.3 The trial court ultimately denied

Adams’s RCr 11.42 motion. This appeal followed.

                                         II. ANALYSIS

              A successful petition for relief under RCr 11.42 based on ineffective

assistance of counsel must survive the twin prongs of “performance” and

“prejudice” provided in Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052,

80 L. Ed. 2d 674 (1984), accord Gall v. Commonwealth, 702 S.W.2d 37 (Ky.

1985). The “performance” prong of Strickland requires as follows:

              Appellant must show that counsel’s performance was
              deficient. This is done by showing that counsel made
              errors so serious that counsel was not functioning as the
              “counsel” guaranteed the defendant by the Sixth
              Amendment, or that counsel’s representation fell below
              an objective standard of reasonableness.

Parrish v. Commonwealth, 272 S.W.3d 161, 168 (Ky. 2008) (internal quotation

marks and citations omitted). The “prejudice” prong requires a showing that

“counsel’s errors were so serious as to deprive the defendant of a fair trial, a trial




3
 The Pennyroyal Center provides mental health and related services to individuals in western
Kentucky.


                                              -5-
whose result is reliable.” Commonwealth v. McGorman, 489 S.W.3d 731, 736

(Ky. 2016) (quoting Strickland, 466 U.S. at 687, 104 S. Ct. at 2064).

             Both Strickland prongs must be met before relief pursuant to RCr

11.42 may be granted. “Unless a defendant makes both showings, it cannot be said

that the conviction . . . resulted from a breakdown in the adversary process that

renders the result unreliable.” Strickland, 466 U.S. at 687, 104 S. Ct. at 2064.

This is a very difficult standard to meet. “Surmounting Strickland’s high bar is

never an easy task.” Padilla v. Kentucky, 559 U.S. 356, 371, 130 S. Ct. 1473,

1485, 176 L. Ed. 2d 284 (2010). We review counsel’s performance under

Strickland de novo. McGorman, 489 S.W.3d at 736.

             For his sole issue on appeal, Adams contends his trial counsel was

ineffective in his failure to investigate and prepare for the penalty phase of

Adams’s trial, particularly in his failure to present evidence to mitigate Adams’s

punishment. Adams argues a competent attorney would have gathered documents

similar to the ones in the collective exhibit and presented them to the jury, and the

failure of trial counsel to do so was deficient performance. Furthermore, Adams

contends he suffered prejudice as a result of counsel’s performance, pointing to the

fact that his jury recommended a consecutive sentence which exceeded the limits

imposed by statute.




                                          -6-
             In its order denying the RCr 11.42 motion, the trial court determined

that, “[o]ther than possibly introducing records from the Pennyroyal Center from

the 1980’s – which may or may not have been admissible – it is unclear what else

Adams believes his trial counsel should have done.” (R. at 148.) The trial court

also found that trial counsel’s “investigation and preparation were sufficient and

reasonable” in light of Adams’s unwillingness to assist with preparations for the

penalty phase. Id. We agree.

             “In any case presenting an ineffectiveness claim, the performance

inquiry must be whether counsel’s assistance was reasonable considering all the

circumstances.” Strickland, 466 U.S. at 688, 104 S. Ct. at 2065. However,

             [t]he reasonableness of counsel’s actions may be
             determined or substantially influenced by the defendant’s
             own statements or actions. Counsel’s actions are usually
             based, quite properly, on informed strategic choices made
             by the defendant and on information supplied by the
             defendant. In particular, what investigation decisions are
             reasonable depends critically on such information.

Id. at 691, 104 S. Ct. at 2066. Adams’s trial counsel testified how Adams did not

wish to engage with him on questions regarding his childhood or on mitigation

generally. Trial counsel attempted to locate Adams’s mother as a mitigation

witness, but she could not be found at her last known address. Finally, Adams

opposed any kind of continuance, further hindering what actions counsel could

undertake on his behalf. Trial counsel nonetheless attempted to provide mitigation



                                         -7-
information to the jury through Adams’s testimony in the penalty phase. The

record supports the trial court’s determination that Adams’s trial counsel provided

reasonable investigation and preparation under the circumstances.

             “[C]ounsel is constitutionally ineffective only if performance below

professional standards caused the defendant to lose what he otherwise would

probably have won.” Brown v. Commonwealth, 253 S.W.3d 490, 499 (Ky. 2008)

(citations omitted). We cannot say trial counsel provided deficient performance

under the first prong of Strickland.

                                   III. CONCLUSION

             For the foregoing reasons, we affirm the Christian Circuit Court’s

order denying relief under RCr 11.42.



             ALL CONCUR.



BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE:

David L. Stewart                         Daniel Cameron
LaGrange, Kentucky                       Attorney General of Kentucky

                                         Stephanie L. McKeehan
                                         Assistant Attorney General
                                         Frankfort, Kentucky




                                        -8-